Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 
Claims 1-20 are allowable per the reasons for allowance below. 

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
35 USC 101

The claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis as the claimed invention provides improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a). 

For example the claimed invention recited limitations of wherein the past projects are fed through a feedback loop to identify features within the past projects and training the machine learning knowledge base by inserting features from the first time slot into the feedback loop to identify additional features within the past projects. These features provide an improvement to the machine learning technology because they provide a feedback loop. Support for these limitations is found in para 0023 and 0028 of the Applicant’s specification. 
Thus the Independent Claims are not directed to an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.   

In addition, Applicant’s arguments, see page 12-16, filed 5/3/2022, with respect to 35 USC 101 have been fully considered and are persuasive. The Examiner withdraws 35 USC 101 rejection.

35 USC 103
The closest prior art of record includes US20160171452Al ("Brown") and US20170178080Al ("Abebe") but the references of Brown and Abebe fail to teach the claim limitations.
Applicant’s arguments filed 5/3/2021 (pages 16-23), are deemed to be persuasive and adequately reflect the Examiner’s opinion as to why the claims 1-20 are allowable over this prior art of record. (See MPEP 1302.14).


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

Schwarz (20190267133) Discloses an appointment scheduling device for scheduling an appointment for a patient to visit a health provider includes an embedder, a predictor, and a scheduler. The embedder receives input data about the patient. The input data is associated with a request to schedule the appointment with the health provider. The embedder generates an embedding based on the input data. The predictor receives the embedding and predicts an appointment parameter based on the embedding. The scheduler schedules the appointment based on the appointment parameter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683